Citation Nr: 1427526	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-45 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1967 to July 1970.  The Veteran had additional service in the United States Navy Reserve and the United States Army Reserve, with a verified period of active duty from January 1991 to March 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss manifested within one year of exiting military service.

2.  Affording the Veteran the benefit of the doubt, the Veteran currently has tinnitus that had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Without deciding whether the notice and development required has been satisfied with respect to the issues on appeal, the Board concludes that this duty does not preclude the Board from adjudicating these claims, because the Board is granting in full the benefits sought on appeal.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is included among those chronic diseases.  38 C.F.R. § 3.309(a).

Where a chronic disease under 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question," Walker, 708 F.3d at 1339), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service-connected disability compensation is sought."  Walker, 708 F.3d at 1336.  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id. at 1336; 38 C.F.R. § 3.303(b).

III.  Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Veteran was afforded a VA audiological examination in October 2008.  The VA examiner documented objective findings showing hearing acuity which meets the definition for disabled hearing for VA purposes, specifically, documenting a puretone threshold of 70 decibels at 4000 Hz for the left ear and a speech recognition score of 92 percent for the right ear, using the Maryland CNC Test.  See 38 C.F.R. § 3.385 (2013).  

The Veteran described in-service noise exposure including incoming rocket explosions and jet engine noise from his work on the flight line as an aviation electrician's mate.  He further stated that he did not always wear hearing protection devices.  The Veteran's service personnel records support his contention of high in-service noise exposure, as his DD Form 214 notes his military occupational specialty (MOS) as an aviation electrician's mate.  The Duty MOS Noise Exposure Listing notes noise exposure as highly probable for this MOS. The Veteran's in-service excessive noise exposure is therefore conceded.  The first two elements of service connection are therefore met. 

At the October 2008 audiological examination, the Veteran reported a history of noise exposure both during and following active duty.  He stated that during reserve duty, he experienced noise from small arms fire, with and without hearing protection, and that as a civilian, following his initial period of military service, he did factory work at Boeing for a few years, where he was exposed to riveting noise.  The VA examiner stated that he could not provide an opinion without resort to mere speculation, because there were no active duty audiograms located and the earliest audiogram available follows exposure to civilian and reserve service noise exposure.  The examiner concluded that he could not determine whether there was any onset or aggravation of hearing loss during active duty periods without resort to mere speculation and that given the available evidence, it would be speculative to allocate a degree of the Veteran's current hearing loss and tinnitus to each of the etiologies discussed.  

Despite the equivocal opinion provided by the VA examiner, the Board finds that service connection is warranted.  At the VA examination, the Veteran reported experiencing gradual subjective hearing loss over a long period of time, which was first noticeable during his active service with the United Stated Navy.  As observed subjective hearing difficulty is something a lay person can identify, and not a technical or medical determination requiring specialized education or training, the Veteran is competent to provide this evidence.  See Layno v. Brown, 6 Vet. App. 465, 470.  This description demonstrates that the Veteran experienced hearing loss, later identified by the October 2008 VA examiner as sensorineural hearing loss, within one year following service.  Sensorineural hearing loss, as an organic disease of the nervous system, may thus be presumed to have had its onset during active service.  See 38 C.F.R. §§ 3.307, 3.309.  

As the evidence demonstrates that the Veteran has current hearing acuity which meets VA standards for a hearing loss disability, the Veteran is conceded to have experienced excessive noise exposure during active duty, and continuous symptomatology links the Veteran's current sensorineural hearing loss to service,  service connection is warranted.

IV.  Tinnitus

The Veteran contends that he has tinnitus that began in and is related to active service.  As noted above, the Veteran's in-service excessive noise exposure is conceded.  In his Substantive Appeal, the Veteran reported that the ringing in his ears began during his initial period of active duty.  He reported to the VA examiner that his tinnitus began in the early 1970s.

The Veteran is competent to report such symptoms as ringing in his ears, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board concludes that the Veteran's lay testimony provides an adequate basis on which to grant service connection for tinnitus.  While there is no medical evidence of record linking the Veteran's tinnitus to military service, his statements alone may be considered competent evidence to make such a determination, and the Board finds his description credible.  Given the Veteran's current tinnitus, his in-service noise exposure, and his competent and credible statements that he has experienced ringing in his ears since service, the Board concludes that at least a reasonable doubt arises as to whether his tinnitus was incurred in service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the evidence of record shows that the Veteran has a current diagnosis of tinnitus that was incurred in military service, and therefore, service connection for tinnitus is warranted.  See 38 U.S.C.A. §§1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304.  


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


